Title: To Thomas Jefferson from Joseph Fenwick, 16 July 1787
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 16 July 1787. Asks whether there will be any regulations on the tobacco trade between France and the United States after Mr. Morris’ contract expires. Since 1 May 7,100 hhds. of tobacco have arrived of which 6,000 hhds. are for Mr. Morris’ account; the farmers general have refused to purchase “from Adventurers at the stipulated prices under the pretext of having bought their quantity”; believes they have also refused at L’Orient, Marseilles, and every other port, and that they will have it in their power to reduce the price considerably. He expects a large cargo from the Potomac and is at a loss to know whether to sell it for what the farmers will pay or hold it for a better price; since he is young and “just venturing into the mercantile line,” his future will depend on “the first essay”; hopes TJ will give his opinion on these questions.
